                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

CHAD MOREHEAD, ET AL.                                                             PLAINTIFFS

                                   LEAD CASE CIVIL ACTION NO. 3:19-CV-225-DPJ-FKB
                                 MEMBER CASE CIVIL ACTION NO. 3:19-CV-226-DPJ-FKB
                                 MEMBER CASE CIVIL ACTION NO. 3:19-CV-228-DPJ-FKB
V.                               MEMBER CASE CIVIL ACTION NO. 3:19-CV-229-DPJ-FKB
                                 MEMBER CASE CIVIL ACTION NO. 3:19-CV-346-DPJ-FKB
                                 MEMBER CASE CIVIL ACTION NO. 3:19-CV-347-DPJ-FKB

ERIKA L. NIXON, individually
and as an Employee and Agent
of Greyhound Lines,                                                             DEFENDANTS
Incorporated, and
GREYHOUND LINES,
INCORPORATED

                                              ORDER

       These consolidated personal-injury cases arise from a bus wreck. Defendants Erika

Nixon and Greyhound Lines, Incorporated, removed the cases from state court, and Plaintiffs

Chad Morehead, Joshua Reagan, Arnold Okechukwu, Stephen Deliefde, Jovany Avila-Bravo,

and Rocio Sandoval-Canales now seek remand. For the following reasons, Plaintiffs’ motions to

remand [31, 33, 35, 37, and 39] are denied.

I.     Background

       In early January 2019, a bus driven by Defendant Nixon and owned by Defendant

Greyhound overturned while attempting to enter Interstate Highway 55 in Jackson, Mississippi.

Numerous passengers were injured, some severely. See Deliefde Compl. (3:19-CV-226) [1-1]

¶ 6; Elias Compl. (3:19-CV-228) [1-1] ¶ 9; Reagan Compl. (3:19-CV-346) [1-1] ¶ 6; Avila-

Bravo Compl. (3:19-CV-347) [1-1] ¶ 7.

       The crash sparked at least seven actions against Defendants Nixon and Greyhound. Six

of those cases reached this Court in April and May 2019, when Defendants filed notices of
removal. See Morehead Notice of Removal (3:19-CV-225) [1]; Deliefde Notice of Removal

(3:19-CV-226) [1]; Elias Notice of Removal (3:19-CV-228) [1]; Okechukwu Notice of Removal

(3:19-CV-229) [1]; Reagan Notice of Removal (3:19-CV-346) [1]; Avila-Bravo Notice of

Removal (3:19-CV-347) [1]. The seventh arrived in June 2019, also through removal. See

Cannon Removal (3:19-CV-391) [1].

       The Court consolidated all cases on June 20, 2019; the Elias case later settled; and the

Court remanded Cannon’s case. That left five Plaintiffs, all of whom filed motions to remand on

August 16, 2019. The issues have been fully briefed, including supplemental briefs filed in

response to the Court’s questions regarding abstention.

II.    Standard

       “A defendant may remove a case from state court to federal district court if the federal

court could exercise original jurisdiction over the matter.” Crosby v. CitiMortgage, Inc., No.

3:13CV670TSL-JMR, 2014 WL 12638846, at *1 (S.D. Miss. Jan. 16, 2014) (quoting Beck v.

Bank of N.Y. Mellon, No. 3:12-CV-4784-M-BF, 2013 WL 5305873, at *2–3 (N.D. Tex. Sept. 19,

2013)). The statutory basis for removal is found in 28 U.S.C. § 1441(a), which provides:

       Except as otherwise expressly provided by Act of Congress, any civil action
       brought in a State court of which the district courts of the United States have
       original jurisdiction, may be removed by the defendant or the defendants, to the
       district court of the United States for the district and division embracing the place
       where such action is pending.

“The removing party bears the burden of establishing federal jurisdiction.” Beichler v.

Citigroup, Inc., 241 F. Supp. 2d 696, 699 (S.D. Miss. 2003) (quoting Laughlin v. Prudential Ins.,

Co., 882 F.2d 187, 190 (5th Cir. 1989)).




                                                 2
III.    Analysis

        Defendants removed these cases based on diversity jurisdiction, the requirements for

which have been met. See 28 U.S.C. § 1332(a). Nevertheless, Plaintiffs say the Court should

issue remand orders for three reasons: (1) removal violated the forum-defendant rule because

Defendant Nixon is a citizen of Mississippi; (2) Defendants evaded removal requirements by

filing snap removals before all defendants were served; and (3) the Court has the equitable

authority to order remand based on abstention. Defendants disagree, arguing that Plaintiffs

waived the procedural objections to removal and that abstention does not apply.

        A.      Procedural Defects

        The initial question is whether Plaintiffs’ forum-defendant-rule and snap-removal

arguments address procedural defects. If so, they had “30 days after the filing of the

notice of removal” to assert those issues. 28 U.S.C. § 1447(c); see also Steilberg v.

Bradley, No. 1:15-CV-269-LG-RHW, 2016 WL 1455454, at *1 (S.D. Miss. Apr. 12,

2016) (noting that “a party that wishes to contest removal on [a procedural] basis has

thirty days to do so”).

        Both issues are procedural. Starting with the forum-defendant rule, “[i]t is well-

settled in this circuit that the forum-defendant rule [is] . . . a procedural limitation that

prevents removal of an action that would otherwise be removable on the basis of diversity

jurisdiction.” McGee v. Willbros Constr., US, LLC, 825 F. Supp. 2d 771, 775 (S.D. Miss.

2011) (citing In re 1994 Exxon Chemical Fire, 558 F.3d 378, 396 (5th Cir. 2009)). The

same is true of the snap-removal argument, which does not contest any of the

requirements for subject-matter jurisdiction. See Gross v. Old Republic Ins. Co., No.

2:17-CV-65, 2017 WL 6460054, at *2 (W.D. La. Dec. 18, 2017).



                                                    3
       Plaintiffs waited more than 30 days to assert these procedural arguments and

therefore waived them. 28 U.S.C. § 1447(c). Their arguments to the contrary are not

persuasive.1

       B.      Abstention

       Plaintiffs also urge the Court to remand or dismiss this case based on abstention. Reagan

Mem. [32] at 10; Avila-Bravo Mem. [36] at 10; Deliefde Mem. [38] at 10; see also Morehead

Mem. [40] at 8. They rely on Quackenbush v. Allstate Insurance Co., where the Supreme Court

recognized that “federal courts have the power to dismiss or remand cases based on abstention

principles only where the relief being sought is equitable or otherwise discretionary.” 517 U.S

706, 731 (1996) (emphasis added).

       This case is different because Plaintiffs seek monetary damages rather than equitable or

discretionary relief. Yet neither side examined this distinction in their initial briefs, prompting

the Court to order additional briefing on “whether dismissal or remand would be appropriate”

given the prayer for damages. Order [54]. All parties responded, but Plaintiffs conspicuously

ignored the Court’s question. They also failed to acknowledge what Quackenbush itself says

about this issue and how the Fifth Circuit has interpreted it.

       In Quackenbush, the district court remanded the case on abstention grounds. 517 U.S. at

731. After the Ninth Circuit reversed, the Supreme Court affirmed because, though abstention-



1
  Only one Plaintiff, Chad Morehead, filed a rebuttal addressing the waiver issue. Morehead first
says “the Plaintiff may attack joinder any time before final judgment is re[]ndered.” Pl.’s Reply
[50] at 1. That is true, as the case he cites states, but only when the joinder issue affects subject-
matter jurisdiction. See Mims v. Renal Care Grp., Inc., 399 F. Supp. 2d 740, 742 (S.D. Miss.
2005) (addressing improper joinder). Here, Plaintiffs raise procedural arguments that must be
asserted within 30 days. 28 U.S.C. § 1447(c). Morehead then observes that the Court entered a
text-only order on July 18, 2019, giving Plaintiffs until August 16, 2019, to file jurisdictional
motions. Pl.’s Reply [50] at 1. But that order—issued after the 30-day time to raise procedural
defects expired—does not trump the plain text of § 1447(c).
                                                  4
based remand was appropriate in cases seeking “equitable or otherwise dictionary relief,” the

plaintiffs sought damages. 517 U.S at 731.

       The Fifth Circuit considered that result in Webb v. BC Rogers Poultry, Inc., where the

district court remanded a damages suit under Quackenbush. 174 F.3d 697 (5th Cir. 1999). The

Fifth Circuit explained Quackenbush as follows:

       In Quackenbush, the Court determined that an action seeking damages never
       warrants abstention. The Court examined the foundation and history of
       abstention doctrines, and Burford abstention in particular, finding that the power
       to abstain originated in “the discretion federal courts have traditionally exercised
       in deciding whether to provide equitable or discretionary relief.” Quackenbush,
       517 U.S. at 730, 116 S. Ct. 1712. The Court disagreed with the Ninth Circuit’s
       limitation of abstention to equitable cases, instead extending the doctrine “to all
       cases in which a federal court is asked to provide some form of discretionary
       relief.” Id. A damages action, however, allows the court no discretion and may
       not be remanded. Id. at 731, 116 S. Ct. 1712.

174 F.3d at 701 (emphasis added) (footnote omitted). Because the plaintiff in Webb sought

damages, the Fifth Circuit held that the district court abused its discretion by granting a

Quackenbush remand. Id. at 705.

       Plaintiffs likewise seek damages, and they have not attempted to explain why this Court

has discretion to grant the relief they seek. Their abstention-based arguments for remand are not

well taken.2




2
  As Webb notes, Quackenbush considered this issue primarily under the Burford abstention
doctrine whereas Plaintiffs seek remand or dismissal under Colorado River. Compare Burford v.
Sun Oil Co., 319 U.S. 315 (1943), with Colo. River Conservation Dist. v. United States, 424 U.S.
800 (1976). This distinction matters not because it is the nature of equity that allows remand in
the abstention context; this Court is not sitting in equity. See Webb, 174 F.3d at 701; see also
Carter v. H2R Rest. Holdings, LLC, No. 3:16-CV-1554-N-BN, 2016 WL 5373487, at *4 (N.D.
Tex. Sept. 2, 2016) (“Because the present action is a suit for damages, dismissal is inappropriate
on Colorado River abstention grounds.”); Bollinger Shipyards, Inc. v. Chartis Specialty Ins. Co.,
No. 12-1013, 2013 WL 395475, at *5 (E.D. La. Jan. 31, 2013) (declining remand because the
“action [did] not request equitable relief, but rather request[ed] damages”).
                                                  5
IV.    Conclusion

       The Court has considered all arguments. Those not addressed would not change the

outcome. For the reasons stated, Plaintiffs’ motions to remand [31, 33, 35, 37, and 39] are

denied. The parties are instructed to contact the magistrate judge’s chambers to schedule a case-

management conference and resolve the discovery stay.

       SO ORDERED AND ADJUDGED this the 11th day of December, 2019.


                                             s/ Daniel P. Jordan III
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                6
